internal_revenue_service department of the treasury index number washington dc verson to contact telephone number refer reply to cc dom p si date date plr-111897-98 company properties plr-111897-98 ll corp a corp b corp c state y i o i a i o i o q r f - i b o r p plr-111897-98 s i dear this letter responds to a letter dated date as well as subsequent correspondence submitted on behalf of company by your authorized representative requesting a ruling that company's rental income from the properties is not passive_investment_income within the meaning of sec_1362 internal_revenue_code company represents the following facts c i of the company was incorporated in state on a and intends to elect under sec_1362 on a fiscal_year ending c profits to be an s_corporation effective b company is it has subchapter_c earnings and company acquires develops and leases both residential apartment and commercial office buildings in state some of the properties are wholly owned by company some are partially owned by company and some are owned by a partnership or limited_liability_company in which company owns an interest properties were developed and constructed by company company's development activities are ongoing consisting of the renovation of existing properties or the development of new ones most of the company characterizes its partial_interests in the properties as cotenancies however it appears that one or more of these ventures might be partnership for federal_income_tax purposes requesting a ruling on the classification of these ventures and we are not ruling on this issue on the basis of the facts presented company is not a company uses corps a b and c management companies to and and corp c for property corp a with d manage the daily affairs of the properties employees provides full building operation and maintenance services for propertie sec_1 for propertie sec_5 and duties and perform the same tasks as does corp a closely monitors and reviews the management of the properties by the management companies renovations at times even supplying its own personnel for certain repairs and approves all capital improvements it attends regular meetings with senior management of the management companies and it routinely inspects the properties companies issue detailed monthly management reports to company company and corp a share an employee as well as office company monitors any necessary have the same management company corp b plr-111897-98 facilities board and a single shareholder owns approximately e of both company and corp a company's president serves as a director on corp a's the services provided by the management companies include but are not limited to safety and maintenance inspections cleaning maintenance and repair of common areas including parking lots and garages maintenance and repair of building structural_components and systems landscaping and grounds care pest control inspection and treatment utilities trash and snow removal security and patrol services and space renovation and remodelling as required provide various recreational amenities swimming pools tennis courts exercise rooms party rooms as well as on-site stores and shops services and the services of on-site engineers the services provided to tenants company is responsible for the usual leasing and administrative functions involved in leasing and managing real_estate company has full-time and g part- time or shared employees most of the commercial properties provide char most of the residential properties in addition to company received or accrued approximately h in rents and paid_or_incurred approximately i in relevant expenses on the properties for j company expects its rental income and expenses for p to be approximately the same the comparable figures for k are m and n sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect with the provisions of to be an s_corporation sec_1362 in accordance sec_1362 a i provides that an election under has accumulated a terminates whenever the corporation i earnings_and_profits at the close of each of three consecutive tax years and more than percent of which are passive_investment_income has gross_receipts for each of such tax years ii except as otherwise provided in subparagraph c d c provides that the term passive investment sec_1362 income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 ii b of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 ii b provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation generally significant services are not rendered and the sec_1_1362-2 ii b provides that rents does or any real or tangible_personal_property developed not include compensation however designated for_the_use_of right to use manufactured or produced_by_the_taxpayer if during the tax_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type based solely on the facts presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 d c i except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to be an s_corporation or its ability to retain a fiscal_year ending c further the passive_investment_income rules of activity rules of the rental_activity remains passive for purposes of sec_1362 are completely independent of the passive sec_469 unless an exception under sec_469 applies sec_469 in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives t plr-111897-98 this ruling is directed only to the taxpayer who requested according to sec_6110 this ruling may not be used or it cited as precedent sincerely donna mf young donna m young senior technician reviewer - branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
